             Case 2:17-cv-01102-JAD-GWF Document 51 Filed 05/30/19 Page 1 of 2

     1         BRADFORD R. JERBIC
               City Attorney
     2         Nevada Bar No. 1056
               By: JEFFRY M. DOROCAK
     3         Deputy City Attorney
               Nevada Bar No. 13109
     4         495 South Main Street, Sixth Floor
               Las Vegas, NV 89101
     5         (702) 229-6629
               (702) 386-1749 (fax)
     6         Email: jdorocak@lasvegasnevada.gov
               Attorneys for CITY OF LAS VEGAS
     7

     8                                         UNITED STATES DISTRICT COURT

     9                                                 DISTRICT OF NEVADA

   10            U.S. BANK NATIONAL ASSOCIATION,
                 AS TRUSTEE FOR BAYVIEW
   11            OPPORTUNITY MASTER FUND IIIA
                 REMIC TRUST 2016-RN3,
   12
                                          Plaintiff,
   13
                            vs.
   14
                 JOHN P. KING; LAS VEGAS EQUITY                        CASE NO. 2:17-cv-1102-JAD-GWF
   15            GROUP LLC; CITY OF LAS VEGAS;
                 REPUBLIC SILVER STATE DISPOSAL,
   16            INC.; DIAMOND CREEK COMMUNITY                                   ECF No. 51
                 ASSOCIATION; DOE INDIVIDUALS I-X,
   17            inclusive, and ROE CORPORATIONS I-X,
                 inclusive,
   18
                                          Defendants.
   19

   20            AND RELATED MATTER.

   21

   22                             STIPULATION AND ORDER TO DISMISS CITY OF LAS VEGAS

   23                      IT IS HEREBY STIPULATED AND AGREED by the parties, through their respective

   24          counsel, to dismiss Defendant CITY OF LAS VEGAS (“City”) from the above-captioned matter

   25          with each party to bear their own attorney’s fees and costs.

   26                      IT IS FURTHER STIPULATED AND AGREED that the City's liens shall remain on the

   27          subject real property located at 7246 Platinum Creek Street, Las Vegas, Nevada 89131 in

   28          ....


  Las Vegas City Attorney
495 S. Main Street, 6th Floor
 Las Vegas, Nevada 89101
       702-229-6629
             Case 2:17-cv-01102-JAD-GWF Document 51 Filed 05/30/19 Page 2 of 2

     1         accordance with NRS 268.043(6) for utility fees incurred in rendering sewer services to the

     2         subject property.

     3         DATED this 30th day of May, 2019.                DATED this 30th day of May, 2019.
     4         AKERMAN LLP                                      BRADFORD R. JERBIC
                                                                City Attorney
     5

     6         By:         /s/ Tenesa S. Powell                 By:     /s/ Jeffry M. Dorocak
                           TENESA S. POWELL, ESQ.                       JEFFRY M. DOROCAK
     7                     Nevada Bar No. 12488                         Deputy City Attorney
                           1160 Town Center Drive, #330                 Nevada Bar No. 13109
     8                     Las Vegas, NV 89144                          495 South Main Street, Sixth Floor
                           Attorneys for Plaintiff/                     Las Vegas, NV 89101
     9                     Counterdefendant U.S. BANK                   Attorneys for CITY OF LAS VEGAS
                           NATIONAL ASSOCIATION
   10

   11          DATED this 30th day of May, 2019.                DATED this 30th day of May, 2019.
   12          CLARK NEWBERRY LAW FIRM                          BOYACK ORME & ANTHONY
   13

   14          By:         /s/ Tara Clark Newberry               By:    /s/ Edward D. Boyack
                           TARA CLARK NEWBERRY, ESQ.                    EDWARD D. BOYACK, ESQ.
   15                      Nevada Bar No. 10696                         Nevada Bar No. 5229
                           810 South Durango Drive, #102                7432 West Sahara Avenue, #101
   16                      Las Vegas, NV 89145                          Las Vegas, NV 89117
                           Attorneys for Defendant/                     Attorneys for Defendant DIAMOND
   17                      Counterclaimant/Third-Party Plaintiff        CREEK COMMUNITY ASSOCIATION
                           LAS VEGAS EQUITY GROUP, LLC
   18                                                        ORDER
   19                 Based on the parties' stipulation [ECF No.IT51]
                                                                   ISand good cause appearing, IT IS HEREBY
                                                                      SO ORDERED.
               ORDERED that the claims against the City of Las Vegas are DISMISSED, each side to bear
   20          its own fees and costs.
   21                                                           ______________________________________
                                                               _________________________________
                                                                UNITED STATES ___
                                                                               ______
                                                                               __   _ ____
                                                                                         ______COURT
                                                                                   DISTRICT    __     JUDGE
   22                                                          U.S. District Judg
                                                                             Judge
                                                                               dge Je
                                                                               dg  JJennifer
                                                                                      nnifer
                                                                                          er A.
                                                                                          er A DDorsey
                                                               Dated: May 30, 2019
                                                                _____________________
   23                                                           DATE
   24

   25

   26

   27

   28


 Las Vegas City Attorney
495 S. Main Street, 6th Floor
 Las Vegas, Nevada 89101
       702-229-6629                                           2
